Exhibit CONTRIBUTION AGREEMENT dated as of August 1, 2008 by and among HERSHA NORTHEAST ASSOCIATES, LLC, KIRIT PATEL, K&D INVESTMENT ASSOCIATES, L.L.C., and ASHWIN SHAH as Contributors, and HERSHA HOSPITALITY LIMITED PARTNERSHIP and HERSHA SMITHFIELD MANAGING MEMBER, LLC as Acquirer, IN CONNECTION WITH THE ACQUISITION OF MEMBERSHIP INTERESTS IN 44 HERSHA SMITHFIELD, LLC OWNER OF THE HAMPTON INN AND SUITES LOCATED AT , ROUTE #7 AND INTERSTATE 295, SMITHFIELD, RHODE ISLAND THIS CONTRIBUTION AGREEMENT, dated as of August 1, 2008 (the "Agreement"), Hersha Northeast Associates, LLC, a Delaware limited liability company (the "Northeast Contributor"), Kirit Patel, an individual (the "Patel Contributor"), K&D Investment Associates, L.L.C., a Michigan limited liability company (the "K&D Contributor") and Ashwin Shah, an individual (the "Shah Contributor", and collectively, all together the "Contributors"), 44 Hersha Smithfield, LLC, a Rhode Island limited liability company (the "Subject Company"), Hersha Smithfield Managing Member, LLC, a Delaware limited liability company (the "Manager Acquirer"), and Hersha Hospitality Limited Partnership, a Virginia limited partnership (the "Partnership Acquirer", and together with the Manager Acquirer, the "Acquirer") provides: ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION 1.1Definitions.The following terms shall have the indicated meanings: "Act of Bankruptcy" shall mean if a party hereto or any general partner thereof shall (a) apply for or consent to the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of itself or of all or a substantial part of its property, (b) admit in writing its inability to pay its debts as they become due, (c) make a general assignment for the benefit of its creditors, (d) file a voluntary petition or commence a voluntary case or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect), (e) be adjudicated a bankrupt or insolvent, (f) file a petition seeking to take advantage of any other law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts, (g) fail to controvert in a timely and appropriate manner, or acquiesce in writing to, any petition filed against it in an involuntary case or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect), or (h) take any corporate or limited liability company action for the purpose of effecting any of the foregoing; or if a proceeding or case shall be commenced, without the application or consent of a party hereto or any general partner thereof, in any court of competent jurisdiction seeking (1) the liquidation, reorganization, dissolution or winding-up, or the composition or readjustment of debts, of such party or general partner, (2) the appointment of a receiver, custodian, trustee or liquidator or such party or general partner or all or any substantial part of its assets, or (3) other similar relief under any law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts, and such proceeding or case shall continue undismissed; or an order (including an order for relief entered in an involuntary case under the Federal Bankruptcy Code, as now or hereafter in effect) judgment or decree approving or ordering any of the foregoing shall be entered and continue unstayed and in effect, for a period of sixty (60) consecutive days. "Apportionment Date" shall mean the day immediately preceding the Closing Date. "Articles of Organization" shall mean the Articles of Organization of the Subject Company and the Property Owner filed with the Secretary of State of the State of Rhode Island, attached hereto as Exhibit F. "Assignment and Assumption Agreement" shall mean those certain Assignment and Assumption Agreements with respect to the Interests (defined herein below), dated as of the Closing Date, by and between Contributors and Acquirer. "Authorizations" shall mean all licenses, permits and approvals required by any governmental or quasi-governmental agency, body or officer for the ownership, operation and use of the Property or any part thereof. "Closing" shall mean the Closing of the contribution and acquisition of the Interests pursuant to this Agreement. "Closing Date" shall mean the date on which the Closing occurs, which shall occur within thirty (30) days after the expiration of the Study Period. "Consideration" shall mean the value of Twelve Million Six Hundred Twenty Five Thousand Dollars and 00/100 ($12,625,000.00) less the principal balance of the existing loan from Berkshire Bank to the Property Owner, dated December 12, 2006, in the original principal amount of Seven Million Dollars ($7,000,000.00), payable in cash or LP Units to the Contributors at Closing in the manner described in Section "Continuing Liabilities" shall include liabilities arising under Operating Contracts, Leases, equipment leases, loan agreements, or proration credits at Closing, but shall exclude any liabilities arising from any other arrangement, agreement or pending litigation. "Escrow Agent" shall mean Fidelity National Title Insurance Company–National Title Services, 1500 Walnut Street, Suite 400, Philadelphia, PA 19102; Phone 215-732-9700; Fax 215-732-1203. "Existing Mortgage" shall mean that certain Mortgage and Security Agreement dated as of December 12, 2006 and securing a loan from Berkshire Bank, to the Property Owner, in the original principal amount of Seven Million Dollars ($7,000,000.00). "FIRPTA Certificate" shall mean the affidavit of the Contributors under Section 1445 of the Internal Revenue Code certifying that such Contributors are not a foreign corporation, foreign partnership, foreign limited liability company, foreign trust, foreign estate or foreign person (as those terms are defined in the Internal Revenue Code and the Income Tax Regulations), in form and substance satisfactory to the Acquirer. "Governmental Body" means any federal, state, municipal or other governmental department, commission, board, bureau, agency or instrumentality, domestic or foreign. "Hotel" shall mean the hotel and related amenities located on the Land. "HT" shall mean Hersha Hospitality Trust, a Maryland real estate investment trust. "Improvements" shall mean the Hotel and all other buildings, improvements, fixtures and other items of real estate located on the Land. 2 "Insurance Policies" shall mean those certain policies of insurance described on Exhibit B attached hereto. "Intangible Personal Property" shall mean all intangible personal property owned or possessed by the Contributors, the Subject Company or the Property Owner and used in connection with the ownership, operation, leasing, occupancy or maintenance of the Property, including, without limitation, the right to use the trade name "Hampton Inn Smithfield" and all variations thereof, the Authorizations, escrow accounts, insurance policies, general intangibles, business records, plans and specifications, surveys and title insurance policies pertaining to the real property and the personal property, all licenses, permits and approvals with respect to the construction, ownership, operation, leasing, occupancy or maintenance of the Property, any unpaid award for taking by condemnation or any damage to the Land by reason of a change of grade or location of or access to any street or highway, and the share of the Tray Ledger as hereinafter defined, excluding (a) any of the aforesaid rights the Acquirer elects not to acquire, (b) the Contributors' cash on hand, in bank accounts and invested with financial institutions and (c) accounts receivable except for the above described share of the Tray Ledger. "Interests" shall mean the Northeast Interests, the Patel Interests, the K&D Interests and the Shah Interests, consisting of One Hundred Percent (100%) of the interests in the Subject Company. "Inventory" shall mean all inventory located at the Hotel, including without limitation, all mattresses, pillows, bed linens, towels, paper goods, soaps, cleaning supplies and other such supplies. "Joinder" shall have the meaning set forth in Section 2.3(c). "K&D Interests" shall mean all right, title and interest of K&D Contributor in the Subject Company, consisting of a Ten Percent (10%) membership interest in the Subject Company. "Knowledge" shall mean the knowledge of the Contributors that they would have had after making reasonable investigation. "Land" shall mean that certain land condominium unit lying and being in the County of Providenceand
